DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10, 11, 12, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 13 and 15 are also objected for being dependent on an objected claim. 

Prior arts of refence fail to teach wherein said in the claims:

10.    “wherein of the first region and the second region, at least the first region does not include a light-reflective electrode in the same layer in which a plurality of first electrodes included in the sub-pixel circuits are formed.”

11.    “wherein of the first region and the second region, at least the first region does not include a light-emitting layer in the same layer in which a plurality of light-emitting layers included in the sub-pixel circuits are formed.”



18.    “ wherein a third area is provided not to include the sub-pixel circuits, the third area being surrounded by the second region, and the signal lines across the second region run out of the edge of the first region and an edge of the third region.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natori (2009/0051636) in view of Lee et al. (2020/0135813) “Lee”.

As of claim 1, A display device, comprising:
a display area ([0095] “display region AR”,  AR Fig.2) including: a plurality of scanning signal lines (GL Figs. 1, 2); a plurality of data signal lines (DL Figs. 1, 2) intersecting with the scanning signal lines (see Fig.1); 
sub-pixel circuits], the first region being surrounded by the second region (see Fig.6), and the second region being surrounded by the display area (second region is being surrounded by AR Fig.2, see Fig.6),
when viewed orthogonally to the display area, a plurality of signal lines being provided across the second region, the signal lines including at least either two or more of the scanning signal lines, or two or more of the data signal lines (see Fig.6), and
the signal lines across the second region running out of an edge of the first region (see Fig.6). 
Natori fails to teach wherein said
a plurality of sub-pixel circuits each disposed on a corresponding one of a plurality of intersections of the scanning signal lines and the data signal lines,
each of the sub-pixel circuits including: a control circuit including a transistor; a reflective electrode; a light-emitting element; and a transparent electrode.

However, Lee teaches wherein said
a plurality of sub-pixel circuits ([0058], SP Fig.1, Fig.2) each disposed on a corresponding one of a plurality of intersections of the scanning signal lines (SL Fig.2) and the data signal lines (DL Fig.2),
each of the sub-pixel circuits including: a control circuit ([0147] teaches a printed circuit board 1500 which includes a drive IC and a touch controller therein) including a transistor (T1, T2 Fig.2); a reflective electrode ([0159], [0172] teaches reflective electrode); a light-emitting 

Therefore, it would be obvious to one ordinary skill in the art at the time of the effective filing date to combine Natori’s apparatus with the teaching of lee as shown above, in order for each unit pixel be a combination of different colors of subpixels capable of displaying white (see [0061]).

	As of claim 2, Natori teaches
wherein neighboring two of the signal lines across the second region are spaced apart from each other more widely in the second region than in the display area out of the second region (Fig.6 teaches the same occurrence with neighboring signal lines located at center of each side the figure, e.g. neighboring two of the signal lines GL/DL are spaced apart more widely at second region than the display region).

As of claim 3, Natori teaches
wherein the first region is larger than a region in which one sub-pixel circuit is formed (region WD Fig.2 larger than the one of PX Fig.2 shown in circle).

As of claim 4, Lee teaches
wherein the display area includes an inorganic insulating film ([0134], 116 Fig.3) and a planarization film ([0135], 118 Fig.3) included in a TFT layer (130 Fig.3) below the light-emitting element ([0157], 120 Fig.3), and


As of claim 5, Lee teaches
Wherein said further comprising a sealing layer formed to cover the display area, the first region, and the second region ([0059] teaches an encapsulating layer 140 Fog.2 that covers all the region, wherein it perform the same function as the claimed sealing layer).

As of claim 6, Natori teaches
wherein the signal lines are routed to avoid the first region (see Fig.6).

As of claim 7, Natori teaches
wherein the first region does not include either the scanning signal lines or the data signal lines (see Fig.6).

As of claim 8, Natori teaches 
wherein said further comprising a light transmission path for imaging provided to coincide with the first region ([0096] teaches WD is formed using the light transmitting properties) wherein it would be obvious to one ordinary skill in the art to use it for imaging.

As of claim 14, Natori teaches

neither the first region nor the second region includes the transistor (Fig.8 which teaches the configuration of Fig.7 shows neither the first region nor the second region includes the transistor ).

As of claim 16, Natori as modified by Lee fails to teach wherein said 
the signal lines are collected together in a portion of the second region. However, Examiner decision is that it is a design choice. Further since the disclosure offers no criticality and no unexpected results for having “the signal lines are collected together in a portion of the second region” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have “the signal lines are collected together in a portion of the second region”  as a mere design choice based on the specific device that it will be.

As of claim 17, Natori as modified by Lee fails to teach wherein said 
further comprising a base material provided below the display area, and having no through hole. However, Examiner decision is that it is a design choice. Further since the disclosure offers no criticality and no unexpected results for having “a base material provided below the display area, and having no through hole” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have “a base material provided below the display area, and having no through hole”  as a mere design choice based on the specific device that it will be.


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natori (2009/0051636) in view of Lee et al. (2020/0135813) “Lee”, and further in view of  Yamazaki (2004/0263670).

As of claim 9, Natori as modified by Lee teaches all limitations of claim 1 above. 

Natori as modified by Lee fail to specifically teach 
wherein said further comprising an imaging element across from a display surface.

However, Yamzaki teaches 
wherein said further comprising an imaging element across from a display surface ([0053], [0203]).

Therefore, it would be obvious to one ordinary skill in the art at the time of the effective filing date to combine Natori as modified by Lee’s apparatus with the teaching of Yamazaki as shown above, in order for low-profile display device with an image sensing device, which can match lines of sight while achieving both the display and image sensing operations can be realized (see [0203]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628